 

Exhibit 10.2

 

Model 2019 TSR Award Agreement

 

AWARD AGREEMENT

 

PERFORMANCE SHARES

 

The Gannett Board of Directors or the Executive Compensation Committee thereof
(the “Committee”), as the case may be, has approved your opportunity to receive
Performance Shares (referred to herein as “Performance Shares”) under the
Gannett Co., Inc. 2015 Omnibus Incentive Compensation Plan, as amended, as set
forth below.

 

This Award Agreement and the enclosed Terms and Conditions effective as of
January 1, 2019, constitute the formal agreement governing this award.

 

Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

 

Please keep the enclosed Terms and Conditions for future reference.

 

    Employee: Location:     Grant Date: 1/1/2019     Performance Period
Commencement Date: 1/1/2019     Performance Period End Date: 1/1/2022    
Performance Share Payment Date: On a date specified by the Committee that is
within the first 70 days of 2022     Target Number of Performance Shares: _____*

 

* The actual number of Performance Shares you may receive will be higher or
lower depending on the Company’s performance versus certain designated companies
and your continued employment with the Company, as more fully explained in the
enclosed Terms and Conditions.

 

 

 

    Gannett Co., Inc.                 By:     Employee’s Signature     David
Harmon         Chief People Officer  

 

 

 

 

PERFORMANCE SHARES

TERMS AND CONDITIONS

Under the

Gannett Co., Inc.

2015 Omnibus Incentive Compensation Plan, as amended

 

These Terms and Conditions, dated January 1, 2019, govern the right of the
employee (the “Employee”) designated in the Award Agreement dated coincident
with these Terms and Conditions to receive Performance Shares (referred to
herein as “Performance Shares”). Generally, the Employee will not receive any
Performance Shares unless the specified service and performance requirements set
forth herein are satisfied. The Performance Shares are granted under, and are
subject to, the Gannett Co., Inc. (the “Company”) 2015 Omnibus Incentive
Compensation Plan, as amended (the “Plan”). Terms used herein that are defined
in the Plan shall have the meaning ascribed to them in the Plan. If there is any
inconsistency between these Terms and Conditions and the terms of the Plan, the
Plan’s terms shall supersede and replace the conflicting terms herein.

 

1.            Grant of Performance Shares. Pursuant to the provisions of (i) the
Plan, (ii) the individual Award Agreement governing the grant, and (iii) these
Terms and Conditions, the Employee may be entitled to receive Performance
Shares. Each Performance Share that becomes payable shall entitle the Employee
to receive from the Company one share of the Company’s common stock (“Common
Stock”) upon the expiration of the Incentive Period, except as provided in
Section 13. The actual number of Performance Shares an Employee will receive
will be calculated in the manner described in these Terms and Conditions,
including Exhibit A, and may be different than the Target Number of Performance
Shares set forth in the Award Agreement.

 

 

 

 

-2-

 

2.            Incentive Period. Except as otherwise provided in Section 13
below, the Incentive Period in respect of the Performance Shares shall commence
on the Performance Period Commencement Date specified in the Award Agreement and
end on the Performance Period End Date specified in the Award Agreement.

 

3.            No Dividend Equivalents. No dividend equivalents shall be paid to
the Employee with regard to the Performance Shares.

 

4.            Delivery of Shares. The Company shall deliver to the Employee a
certificate or certificates, or at the election of the Company make an
appropriate book-entry, for the number of shares of Common Stock equal to the
number of Performance Shares that have been earned based on the Company’s
performance during the Incentive Period as set forth in Exhibit A and
satisfaction of the Terms and Conditions set forth herein, which number of
shares shall be reduced by the value of all taxes which the Company is required
by law to withhold by reason of such delivery. Except as provided in Sections 13
or 14, such delivery shall take place on the Performance Share Payment Date. An
Employee shall have no further rights with regard to the Performance Shares once
the underlying shares of Common Stock have been delivered.

 

5.            Forfeiture and Cancellation of Right to Receive Performance
Shares.

 

(a)     Termination of Employment. Except as provided in Sections 6, 13, and 14,
an Employee’s right to receive Performance Shares shall automatically be
cancelled upon the Employee’s termination of employment (as well as an event
that results in the Employee’s employer ceasing to be a subsidiary of the
Company) prior to the Performance Period End Date, and in such event the
Employee shall not be entitled to receive any shares of Common Stock in respect
thereof.

 

 

 

 

-3-

 

(b)    Forfeiture of Performance Shares/Recovery of Common Stock. Performance
Shares granted under this Award Agreement are subject to the Company’s Clawback
Policy, dated as of December 9, 2015, as amended on December [__], 2018, and
which may be further amended from time-to-time with retroactive effect. In
addition, the Company may assert any other remedies that may be available to the
Company under applicable law.

 

6.            Death, Disability, Retirement. Except as provided in Sections 13
or 14 below, in the event that the employment of the Employee shall terminate
prior to the Performance Period End Date by reason of death, permanent
disability (as determined under the Company’s Long Term Disability Plan),
termination of employment without “Cause” after attaining age 65, or termination
of employment without “Cause” after both attaining age 55 and completing at
least 5 years of service, the Employee (or in the case of the Employee’s death,
the Employee’s estate or designated beneficiary) shall be entitled to receive at
the Performance Share Payment Date the number of shares of Common Stock equal to
the product of (i) the total number of shares in respect of such Performance
Shares which the Employee would have been entitled to receive upon the
expiration of the Incentive Period had the Employee’s employment not terminated,
and (ii) a fraction, the numerator of which shall be the number of full calendar
months between the Performance Period Commencement Date and the date that
employment terminated, and the denominator of which shall be the number of full
calendar months from the Performance Period Commencement Date to the Performance
Period End Date. In the event the Employee is terminated for “Cause” all unpaid
awards shall be forfeited. “Cause” shall mean a termination of the Employee’s
employment following the occurrence of any of the following events, each of
which shall constitute a “Cause” for such termination:

 

 

 

 

-4-

 

(i)           embezzlement, fraud, misappropriation of funds, breach of
fiduciary duty or other act of material dishonesty committed by the Employee or
at his or her direction;

 

(ii)          failure by the Employee to perform adequately the duties of his or
her position, as a result of neglect or refusal, that he or she does not remedy
within thirty (30) days after receipt of written notice from the Company;

 

(iii)         gross negligence, including in a supervisory capacity, of the
Employee that causes significant financial or reputational harm to the Company;

 

(iv)         material violation of the Company’s employment policies by the
Employee;

 

(v)          conviction of, or plea of guilty or nolo contendere by, the
Employee to a felony or any crime involving moral turpitude; or

 

(vi)         the Employee is found by a court of competent jurisdiction in a
civil action or by the Securities and Exchange Commission to have violated any
Federal or State securities law.

 

The Committee, in its sole discretion, shall be responsible for making the
determination whether an Employee’s termination is for “Cause”, and its decision
shall be binding on all parties.

 

7.            Non-Assignability. Performance Shares may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Performance Shares be made subject to execution, attachment or similar
process.

 

8.            Rights as a Shareholder. The Employee shall have no rights as a
shareholder by reason of the Performance Shares.

 

 

 

 

-5-

 

9.            Discretionary Plan; Employment. The Plan is discretionary in
nature and may be suspended or terminated by the Company at any time. With
respect to the Plan, (a) each grant of Performance Shares is a one-time benefit
which does not create any contractual or other right to receive future grants of
Performance Shares, or benefits in lieu of Performance Shares; (b) all
determinations with respect to any such future grants, including, but not
limited to, the times when the Performance Shares shall be granted, the number
of Performance Shares, and the Incentive Period, will be at the sole discretion
of the Company; (c) the Employee’s participation in the Plan shall not create a
right to further employment with the Employee’s employer and shall not interfere
with the ability of the Employee’s employer to terminate the Employee’s
employment relationship at any time with or without cause; (d) the Employee’s
participation in the Plan is voluntary; (e) the Performance Shares are not part
of normal and expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payment, bonuses, long-service awards,
pension or retirement benefits, or similar payments; and (f) the future value of
the Performance Shares is unknown and cannot be predicted with certainty.

 

10.          Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Board of Directors of the Company (the “Committee”) in its sole discretion to
make interpretations and other determinations with respect to all matters
relating to the applicable Award Agreements, these Terms and Conditions, the
Plan and awards made pursuant thereto. These Terms and Conditions shall apply to
the grant of Performance Shares made to the Employee on the date hereof and
shall not apply to any future grants of Performance Shares made to the Employee.

 

11.          Notices. Notices hereunder shall be in writing and, if to the
Company, shall be addressed to the Secretary of the Company at 7950 Jones Branch
Drive, McLean, Virginia 22107, and, if to the Employee, shall be addressed to
the Employee at his or her address as it appears on the Company’s records.

 

 

 

 

-6-

 

12.          Successors and Assigns. The applicable Award Agreement and these
Terms and Conditions shall be binding upon and inure to the benefit of the
successors and assigns of the Company and, to the extent provided in Section 6
hereof, to the estate or designated beneficiary of the Employee.

 

13.          Change in Control Provisions.

 

Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to the right of an Employee to receive
Performance Shares under the attached Award Agreement.

 

(a)          Definitions.

 

As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:

 

(i)       the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates, or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);

 

 

 

 

-7-

 

(ii)        individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(iii)       consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation or entity resulting from such Business
Combination (including, without limitation, a corporation or entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or any corporation or
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (C) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

 

 

 

-8-

 

(iv)       approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

 

(b)     Acceleration Provisions. In the event of a Change in Control, the number
of Performance Shares payable to an Employee shall be calculated in accordance
with the Change in Control rules set forth in Exhibit A, subject to the vesting
rules set forth below.

 

(i)        In the event of the occurrence of a Change in Control in which the
Performance Shares are not continued or assumed (i.e., the Performance Shares
are not equitably converted into, or substituted for, a right to receive cash
and/or equity of a successor entity or its affiliate), the Performance Shares
that have not been cancelled shall become fully vested and shall be paid out to
the Employee as soon as administratively practicable on or following the
effective date of the Change in Control (but in no event later than 30 days
after such event), provided that the Change in Control also constitutes a change
in ownership or effective control of the Company or a change in the ownership of
a substantial portion of the assets of the Company within the meaning of Section
409A of the Internal Revenue Code of 1986 (the “Code”) and the regulations and
guidance issued thereunder (“Section 409A”), and such payout will not result in
additional taxes under Section 409A. Otherwise, in the event of the occurrence
of a Change in Control in which the Performance Shares are not continued or
assumed, the vested Performance Shares shall be paid out at the earlier of the
Employee’s termination of employment or the Performance Share Payment Date.

 

 

 

 

-9-

 

(ii)     In the event of the occurrence of a Change in Control in which the
Performance Shares are continued or assumed (i.e., the Performance Shares are
equitably converted into, or substituted for, a right to receive cash and/or
equity of a successor entity or its affiliate), the Performance Shares shall not
vest upon the Change in Control, provided that the Performance Shares that have
not vested under the other provisions of this Award shall become fully vested in
the event that the Employee has a “qualifying termination of employment” within
two years following the date of the Change in Control. In the event of the
occurrence of a Change in Control in which the Performance Shares are continued
or assumed, vested Performance Shares shall be paid out to the Employee at the
earlier of the Employee’s termination of employment or the Performance Share
Payment Date.

 

A “qualifying termination of employment” shall occur if the Company
involuntarily terminates the Employee without “Cause” or the Employee
voluntarily terminates for “Good Reason”. For this purpose, “Cause” shall mean:

 

●any material misappropriation of funds or property of the Company or its
affiliate by the Employee;

 

 

 

 

-10-

 

●unreasonable and persistent neglect or refusal by the Employee to perform his
or her duties which is demonstrably willful and deliberate on the Employee’s
part, which is committed in bad faith or without reasonable belief that such
breach is in the best interests of the Company and which is not remedied in a
reasonable period of time after receipt of written notice from the Company
specifying such breach;

 

●conviction of the Employee of a securities law violation or a felony involving
moral turpitude; or

 

●the Employee being found by a court of competent jurisdiction in a civil action
or by the Securities and Exchange Commission to have violated any Federal or
State securities law.

 

For this purpose, “Good Reason” means the occurrence after a Change in Control
of any of the following circumstances without the Employee’s express written
consent, unless such circumstances are fully corrected within 90 days of the
Notice of Termination described below:

 

●the material diminution of the Employee’s duties, authorities or
responsibilities from those in effect immediately prior to the Change in
Control;

 

●a material reduction in the Employee’s base salary or target bonus opportunity
as in effect on the date immediately prior to the Change in Control;

 

●the relocation of the Employee’s office from the location at which the Employee
is principally employed immediately prior to the date of the Change in Control
to a location 35 or more miles farther from the Employee’s residence immediately
prior to the Change in Control, and recognizing that the Employee shall be
expected to travel on the Company’s business to an extent substantially
consistent with the Employee’s business travel obligations prior to the Change
in Control; or

 

●the failure by the Company or its affiliate to pay any material compensation or
benefits due to the Employee.

 

Any termination by the Employee for Good Reason shall be communicated by a
Notice of Termination that (x) indicates the specific termination provision in
the Award Agreement relied upon, and (y) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated. Such
notice must be provided to the Company within ninety (90) days after the event
that created the “Good Reason”.

 

 

 

 

-11-

 

(iii)       If in connection with a Change in Control, the Performance Shares
are assumed (i.e., the Performance Shares are equitably converted into, or
substituted for, a right to receive cash and/or equity of a successor entity or
its affiliate), the Performance Shares shall refer to the right to receive such
cash and/or equity. An assumption of this Performance Share award must satisfy
the following requirements:

 

●The converted or substituted award must be a right to receive an amount of cash
and/or equity that has a value, measured at the time of such conversion or
substitution, that is equal to the value of this Award as of the date of the
Change in Control;

 

●Any equity payable in connection with a converted or substituted award must be
publicly traded equity securities of the Company, a successor company or their
direct or indirect parent company, and such equity issuable with respect to a
converted or substituted award must be covered by a registration statement filed
with the Securities and Exchange Commission that permits the immediate sale of
such shares on a national exchange;

 

●The vesting terms of any converted or substituted award must be substantially
identical to the terms of this Award; and

 

●The other terms and conditions of any converted or substituted award must be no
less favorable to the Employee than the terms of this Award are as of the date
of the Change in Control (including the provisions that would apply in the event
of a subsequent Change in Control).

 

The determination of whether the conditions of this Section 13(b)(iii) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.

 

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the Company’s receipt of an invoice from the Employee, provided that
the Employee shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.

 

 

 

 

-12-

 

14.       Employment or Similar Agreements. The provisions of Sections 1, 4, 5,
6 and 13 of these Terms and Conditions shall not be applied to or interpreted in
a manner which would decrease the rights held by, or the payments owing to, an
Employee under an employment agreement, termination benefits agreement or
similar agreement with the Company that pre-exists the Grant Date and contains
specific provisions applying to Plan awards in the case of any change in control
or similar event or termination of employment, and if there is any conflict
between the terms of such employment agreement, termination benefits agreement
or similar agreement and the terms of Sections 1, 4, 5, 6 or 13, the employment
agreement or termination benefits agreement shall control.

 

15.       Grant Subject to Applicable Regulatory Approvals. Any grant of
Performance Shares under the Plan is specifically conditioned on, and subject
to, any regulatory approvals required in the Employee’s country. These approvals
cannot be assured. If necessary approvals for grant or payment are not obtained,
the Performance Shares may be cancelled or rescinded, or they may expire, as
determined by the Company in its sole and absolute discretion.

 

16.       Applicable Laws and Consent to Jurisdiction. The validity,
construction, interpretation and enforceability of this Agreement shall be
determined and governed by the laws of the State of Delaware without giving
effect to the principles of conflicts of law. For the purpose of litigating any
dispute that arises under this Agreement, the parties hereby consent to
exclusive jurisdiction in Virginia and agree that such litigation shall be
conducted in the courts of Fairfax County, Virginia or the federal courts of the
United States for the Eastern District of Virginia.

 

 

 

 

-13-

 

17.       Compliance with Section 409A. This Award is intended to comply with
the requirements of Section 409A so that no taxes under Section 409A are
triggered, and shall be interpreted and administered in accordance with that
intent (e.g., the definition of “termination of employment” (or similar term
used herein) shall have the meaning ascribed to “separation from service” under
Section 409A). If any provision of these Terms and Conditions would otherwise
conflict with or frustrate this intent, the provision shall not apply.
Notwithstanding any provision in this Award Agreement to the contrary and solely
to the extent required by Section 409A, if the Employee is a “specified
employee” within the meaning of Code Section 409A and if delivery of shares is
being made in connection with the Employee’s separation from service other than
by reason of the Employee’s death, delivery of the shares shall be delayed until
six months and one day after the Employee’s separation from service with the
Company (or, if earlier than the end of the six-month period, the date of the
Employee’s death). The Company shall not be responsible or liable for the
consequences of any failure of the Award to avoid taxation under Section 409A.

 

 

 

 

-14-

 

Exhibit A

 

Performance Share Calculation

 

The number of Performance Shares that the Employee will be entitled to receive
if the Employee satisfies the applicable service requirements will be calculated
based on how the Company’s Total Shareholder Return compares to the Total
Shareholder Return of the Comparator Companies during the Incentive Period
(i.e., the Company’s Total Shareholder Return will be ranked against the Total
Shareholder Return of the Comparator Companies). Specifically, the Committee
shall calculate the number of Performance Shares that may be paid to the
Employee by multiplying the Employee’s Target Number of Performance Shares by
the applicable percentage determined as follows:

 

1.Calculate the Total Shareholder Return for the Company and each of the
Comparator Companies from the first day of the Incentive Period to the
applicable measurement date.

 

2.Calculate the percentile ranking of each Comparator Company (excluding the
Company) based on its Total Shareholder Return during the applicable measurement
period;

 

3.Determine the Company’s percentile ranking based on its Total Shareholder
Return and the percentile rankings of the Comparator Companies with Total
Shareholder Returns immediately above and below the Company using straight line
interpolation; and

 

4.Calculate the Resulting Shares Earned percentage based on the Company’s
percentile ranking and the below chart using straight line interpolation. The
Resulting Shares Earned percentage is the applicable percentage used to
determine the number of Performance Shares that have been earned.

 

Company’s Percentile in 3-Year
TSR vs. Comparator Companies Resulting Shares Earned (% of
Target) Value of Each Share Earned       90th or above 200% Each share earned is
also impacted by share price change during the cycle 70th 150% 50th 100% 25th
50% <25th 0% Straight-line interpolation between points

 

For purposes of calculating the payout, the Company’s performance versus the
Comparator Companies will be based on the average payout that would be made
based on the Company’s cumulative Total Shareholder Return relative to the
Comparator Companies at the end of each of the last 4 quarters of the Incentive
Period.

 

 

 

 

-15-

 

Other Rules:

 

1.       In the event that the price of a share of the Company’s Common Stock on
the Performance Share Payment Date is more than 300% of the price of a share of
the Company’s Common Stock on the Performance Period Commencement Date, the
number of shares delivered under the Award will be reduced so the value of the
Award does not exceed 300% of the price of a share of the Company’s Common Stock
on the Performance Period Commencement Date multiplied by the number of
Performance Shares earned. For example, if (i) the Company’s share price is $10
on the Performance Period Commencement Date, (ii) the Employee’s Target Number
of Shares is 100, (iii) the Employee earns 100% of the Target Number of Shares
(or 100 shares), and (iv) the value of such shares on the Performance Share
Payment Date is $50, the number of the shares will be reduced because the value
of the shares on the Performance Share Payment Date exceeds 300% of the value of
the shares on the Performance Period Commencement Date. Specifically, the award
to the Employee would be reduced to 60 shares (i.e., (100 shares x (300% x
$10)/$50)).

 

2.            Comparator Companies that are involved in bankruptcy proceedings
(and thus no longer traded on a national securities exchange) during the
Incentive Period will remain in the group at -100% Total Shareholder Return.

 

3.            The following rules shall apply to Comparator Companies during the
Incentive Period:

 

(a)       If a Comparator Company enters into or becomes subject to a definitive
agreement to be acquired (whether by acquisition, merger, tender offer or
otherwise) on or before the last day of the second year of the Incentive Period,
the Comparator Company will be eliminated from the Total Shareholder Return
calculations for the entire period. If, however, such an agreement is rescinded,
revoked or abandoned by the end of the second year of the Incentive Period and
no new agreement is entered into by the end of the second year, the Comparator
Company will be taken into account unless it is subject to another rule set
forth below.

 

(b)       If a Comparator Company is subject to a public announcement of a
takeover attempt or enters into or is subject to a definitive agreement to be
acquired in the third year of the Incentive Period, the Comparator Company will
be fixed above or below Gannett using 30-trading day average prices for both
companies up to the day before the announcement of the takeover attempt or
definitive agreement. If fixed above Gannett, such Comparator Company will be
placed at the top of the rankings of Comparator Companies, and if fixed below
Gannett, such Comparator Company will be placed at the bottom of the rankings of
Comparator Companies.

 

(c)       If a Comparator Company enters into or is subject to a definitive
agreement to be acquired by Gannett or one of its subsidiaries, it will be
eliminated from the Total Shareholder Return calculations for the entire
measurement period.

 

Definitions:

 

“Total Shareholder Return” means a fraction whose numerator is the stock price
change plus dividends paid on such stock (which are assumed to be reinvested in
the stock) and whose denominator is the stock price on the Performance Period
Commencement Date.

 

 

 

 

-16-

 

“Comparator Companies” means:

 

A.H. Belo Corp. Entercom Communications Corp. Graham Holdings Co. Harte Hanks,
Inc. IAC/Interactivecorp Lee Enterprises, Inc. McClatchy Co. – CL A Meredith
Corp. New Media Investment Group New York Times Co. – CL A News Corp. Nexstar
Media Group Quad/Graphics, Inc. – CL A TEGNA Inc. Townsquare Media, Inc. Tronc,
Inc. Wiley (John) & Sons – CL A Yelp, Inc.

 

The Committee, in its sole discretion, is responsible for making the above
calculations.

 

Change In Control

 

In the event of a Change in Control to the Company and provided that the
Employee’s right to receive Performance Shares has not previously been
cancelled, the number of Performance Shares an Employee may be paid will be
calculated based on the Company’s relative Total Shareholder Return positioning
on the date of the Change in Control and there will be no four quarter
averaging. Notwithstanding the foregoing, if the Change in Control occurs in the
first twelve (12) months of the Incentive Period, the Employee will, instead,
receive the Target Number of Performance Shares as set forth in the Employee’s
Award Agreement; provided that the Employee’s right to receive Performance
Shares has not previously been cancelled.

 

Jan. 2019

 

 